TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00140-CR




Juan Geraldo Marmolejo, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NO. CR-03-0104, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Juan Geraldo Marmolejo seeks to appeal from a judgment of conviction for
endangering a child.  The trial court has certified that Marmolejo waived his right of appeal.  The
appeal is dismissed.  See Tex. R. App. P. 25.2(d).
 
 
                                                __________________________________________
                                                Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   June 24, 2005
Do Not Publish